           Case 4:19-cv-05053-EFS                    ECF No. 25      filed 08/26/21       PageID.1068 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                              FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


                        STEPHANIE R.,                                                                         Aug 26, 2021
                                                                     )                                             SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-CV-5053-EFS
                  KILOLO KIJAKAZI,                                   )
          Acting Commissioner of Social Security,                    )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The May 13, 2020 Judgment, ECF No. 16, is vacated consistent with the Ninth Circuit’s opinion (ECF No. 22).
’
              JUDGMENT is entered in favor of Plaintiff REVERSING and REMANDING the matter to the Commissioner of Social
              Security for further proceedings pursuant to sentence four of 42U.S.C. § 405(g).



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               EDWARD F. SHEA                                pursuant to
      the Ninth Circuit’s opinion filed 6/30/2021 (ECF No. 22).


Date: 8/26/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                            Tonia Ramirez
